UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33365 USA Technologies, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2679963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 989-0340 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x As of February 1, 2013, there were 33,046,186 shares of Common Stock, no par value, outstanding. USA TECHNOLOGIES, INC. TABLE OF CONTENTS Part I - Financial Information Item 1. Condensed Financial Statements (Unaudited) Consolidated Balance Sheets – December 31, 2012 and June 30, 2012 3 Consolidated Statements of Operations – Three and Six months ended December 31, 2012 and 2011 4 Consolidated Statement of Shareholders’ Equity – Six months ended December 31, 2012 5 Consolidated Statements of Cash Flows – Three and Six months ended December 31, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II - Other Information Item 6. Exhibits 25 Signatures 26 2 USA Technologies, Inc. Consolidated Balance Sheets December 31, June 30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for uncollectible accounts of $34,000 and $25,000, respectively Finance receivables Inventory Prepaid expenses and other current assets Total current assets Finance receivables, less current portion $ $ Property and equipment, net Intangibles, net Goodwill Other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Line of credit - Current obligations under long-term debt Total current liabilities Long-term liabilities: Long-term debt, less current portion Accrued expenses, less current portion Deferred tax liabilities Warrant liabilities, non-current Total long-term liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, no par value: Authorized shares- 1,800,000 Series A convertible preferred- Authorized shares- 900,000 Issued and outstanding shares- 442,968 (liquidation preference of $15,693,778 and $15,361,552, respectively) Common stock, no par value: Authorized shares- 640,000,000 Issued and outstanding shares-32,721,421and 32,510,069, respectively Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 3 USA Technologies, Inc. Consolidated Statements of Operations (Unaudited) Three months ended Six months ended December 31, December 31, Revenues: License and transaction fees $ Equipment sales Total revenues Cost of services Cost of equipment Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating income (loss) ) ) Other income (expense): Interest income Interest expense ) Change in fair value of warrant liabilities ) Total other income (expense), net ) Income (loss) before provision for income taxes ) ) Provision for income taxes ) - ) - Net income (loss) ) ) Cumulative preferred dividends - - ) ) Net income (loss) applicable to common shares $ $ ) $ ) $ ) Net earnings (loss) per common share - basic $ $ ) $ $ ) Weighted average number of common shares outstanding Net earnings (loss) per common share - diluted $ $ ) $ $ ) Diluted weighted average number of common shares outstanding See accompanying notes. 4 USA Technologies, Inc. Consolidated Statements of Shareholders’ Equity (Unaudited) Series A Convertible Preferred Stock Common Stock Accumulated Shares Amount Shares Amount Deficit Total Balance, June 30, 2012 $ $ $ ) $ Issuance of fully-vested shares of common stock to employees and directors and vesting of shares under the 2010 Stock Incentive Plan Issuance of fully-vested shares of common stock to employees and directors and vesting of shares under the 2011 Stock Incentive Plan Issuance of fully-vested shares of common stock to employees and directors and vesting of shares under the 2012 Stock Incentive Plan Retirement of common stock ) ) ) Net income - Balance, December 31, 2012 $ $ $ ) $ See accompanying notes. 5 USA Technologies, Inc. Consolidated Statements of Cash Flows (Unaudited) Three months ended Six months ended December 31, December 31, OPERATING ACTIVITIES: Net income (loss) $ $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Charges incurred in connection with the vesting and issuance of common stock for employee and director compensation Change in fair value of warrant liabilities ) ) ) Depreciation Gain on disposal of property and equipment ) Amortization Bad debt expense (recoveries), net ) ) Provision for deferred tax liability - - Changes in operating assets and liabilities: Accounts receivable ) Finance receivables ) ) Inventory ) ) ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued expenses ) ) Net cash provided by (used in) operating activities ) ) INVESTING ACTIVITIES: Purchase of property and equipment ) Purchase of property for rental program ) Net cash used in investing activities ) FINANCING ACTIVITIES: Net proceeds from the issuance (retirement) of common stock and exercise of common stock warrants ) Proceeds from (repayments of) line of credit ) - - Repayment of long-term debt ) Net cash provided by (used in) financing activities ) ) ) Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental disclosures of cash flow information: Cash paid for interest $ Equipment and software acquired under capital lease $
